Citation Nr: 1108093	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1998 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Although the Veteran requested a Board hearing on a March 2009 VA Form 9, when contacted by the RO in September 2010 for clarification concerning the hearing, she indicated that she no longer desired a Board hearing.  The Board consequently finds that she has withdrawn her request for a Board hearing.


FINDING OF FACT

The Veteran does not currently have gastrointestinal disability.


CONCLUSION OF LAW

The criteria for service connection for gastrointestinal disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for Gastrointestinal Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

The service treatment records show that in October 2000, the Veteran complained of a one-day history of nausea and vomiting, with no diarrhea or abdominal pain; she was assessed as having gastritis.  In July 2001, she was treated for vomiting symptoms, with no specific diagnosis rendered.  In May 2005, she was hospitalized overnight with symptoms including diarrhea and vomiting, and was assessed with gastroenteritis; she was prescribed antibiotics.  At the service discharge examination, the Veteran reported a history of being admitted overnight for a gastrointestinal virus; she did not report any current problems or symptoms.

In a December 2007 letter, VA informed the Veteran that recent laboratory results showed a positive titer for H. pylori.  The letter explained that the organism was a bacteria that causes ulcers and that, if she was having problems with abdominal discomfort after meals, abdominal pain, or reflux, the H. pylori might be the cause. The letter further advised her that the positive titer meant that she was exposed to the bacterium at some point, and that the treatment involved the use of antibiotics and anti-acids for two weeks.

VA treatment records for November 2007 to May 2008 show that the Veteran was prescribed medication in November 2007 for the H. pylori.  The records after December 2007 are negative for any complaints, findings, or treatment concerning any gastrointestinal disorder.

The Veteran filed a claim seeking service connection for gastrointestinal disability in February 2008.  She indicated that she had been on courses of antibiotics for the gastrointestinal disorder.  In connection with her claim she attended a VA fee basis examination in March 2008.  At that time she reported a history of sickness in 2005 or 2006 with symptoms including vomiting and diarrhea that were attributed to gastroenteritis.  She noted that several months later, she was diagnosed by VA as having H. pylori.  She indicated that the H. pylori caused diarrhea, vomiting, stomach cramps and reflux.  She indicated that antibiotics and pepto bismal helped with those symptoms.  She denied receiving any post-service treatment for gastrointestinal problems.  Physical examination was negative for any pertinent abnormalities.  The examiner diagnosed the Veteran as status post acute gastritis, and noted the absence of any objective abnormalities.

During a September 2008 psychiatric examination, the Veteran reported experiencing bacterial problems since October 2007 for which she took antibiotics, and which did not develop into a disability.

Although the Veteran was treated in service for gastrointestinal complaints attributed at points to gastroenteritis or gastritis, the complaints were infrequent and spanned a 5 year period, and at no point were described as chronic by her service clinicians.  Her last episode in service was in 2005, more than two years prior to service discharge, and her discharge examination did not reflect any current complaints or findings of a gastrointestinal disability.  

Shortly after service, the Veteran was found to have an H. pylori infection, for which she was prescribed antibiotics.  She was prescribed medication to eliminate the bacteria, and admittedly undertook the prescribed treatment.  The treatment records after December 2007 are silent for any further reference to H. pylori infection or any gastrointestinal complaints or treatment therefor.  At the March 2008 VA fee basis examination, the Veteran noted her historical gastrointestinal problems, but the VA examiner concluded that there was no current objective evidence of gastrointestinal disability, and diagnosed her as status post acute gastritis.  In other words, the examiner found that the prior episodes of gastrointestinal disturbance were acute, and not chronic in nature, and that the Veteran did not have any current disorder associated with the service episodes.  At the September 2008 VA examination, the Veteran acknowledged the absence of any gastrointestinal disability.

In short, the post-service medical evidence on file is negative for the presence of a current gastrointestinal disorder, including H. pylori infection, and the only VA examiner to address the presence of such a disorder indicated that there was no objective indication of such disability, and further indicated that the past gastrointestinal disturbances in service were acute.  

Considering the lay evidence of record, in addition to the medical evidence and clinical findings, the Board notes that the Veteran herself does not specifically contend that she has a current gastrointestinal disability, or even symptoms of such a disorder.  Rather, in her post-service statements she has repeatedly referred to the symptoms she experienced in service, and noted that after service she did undergo the course of antibiotic treatment recommended in December 2007.  She does not contend that the antibiotic treatment failed, or that she otherwise still has gastrointestinal symptoms.

In sum, there is no competent evidence of a current gastrointestinal disability, including H. pylori infection.  The Board is mindful of the decision in McLain v. Nicholson, 21 Vet. App. 319 (2007), in which the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the last evidence of an H. pylori infection was in December 2007, when the Veteran was given a two week course of antibiotic treatment she admittedly underwent.  She did not file her claim until February 2008, and since that time the evidence has not suggested the presence of gastrointestinal disability. 

As the weight of the evidence demonstrates no chronic gastrointestinal disorder in service, no continuous post-service symptoms of disability, and no competent post-service evidence of current disability, the claim for service connection for gastrointestinal disability must be denied, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In this case, the Veteran was provided with 38 U.S.C.A. § 5103-compliant notice in March 2008, prior to the October 2008 rating decision from which this claim originates.  The notice advised her of the information and evidence necessary to substantiate her claim, including as to the initial rating and effective date to be assigned in the event her claim had been successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice also advised the Veteran of the respective responsibilities of she and VA in obtaining evidence in connection with the claim.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist a veteran, the record shows that all sources of records identified by the Veteran or otherwise indicated by the record were obtained, or provided by the Veteran herself.  Those records consist of service and VA treatment records.  There is no indication of the existence of any outstanding medical records.

The record also shows that in March 2008 the Veteran was afforded a VA fee basis examination in connection with her claim.  The examiner provided the findings and opinions relevant to this case.  As discussed in the preceding section, the examiner did not find the presence of a current disability.  Given the absence of any other competent evidence of a current disability, there was no need for the examiner to offer any opinion concerning etiology.  The examination consequently is adequate for the purpose of adjudicating the instant appeal.  For these reasons, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining records and affording her a medical examination or opinion.  38 U.S.C.A. § 5103A.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

Service connection for gastrointestinal disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


